; UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 26, 2009 EXOPACK HOLDING CORP. (Exact name of registrant specified in its charter) Delaware 333-136559 76-0678893 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification No.) 3070 Southport Road, Spartanburg, South Carolina (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (864) 596-7140 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (b) and (d) Resignation of Director and Election of New Director One of our directors, David F. Finnigan, resigned from his position as a member of the Board of Directors (the Board) of Exopack Holding Corp. (the Company), effective February 26, 2009. On the same date, Clarence E. Terry was elected to the Board to fill the vacancy created by the departure of Mr. Finnigan. Mr. Terry is employed as a Senior Operating Managing Director by Sun Capital Partners, Inc., an affiliate of the ultimate sole shareholder of the Company. There are no other arrangements or understandings between Mr. Terry and any other person, pursuant to which he was selected to serve on the Board and there exist no related party transactions between Mr. Terry and the Company. Mr. Terry will not be compensated for serving as director, but he will be reimbursed for actual expenses incurred in attending meetings of the Board. Mr. Terry has 36 years of executive management experience. Prior to joining Sun Capital Partners Inc. in 1999, Mr. Terry spent 26 years with Rain Bird Sprinkler Manufacturing Corporation, where he served as Vice President of Consumer Products and previously, Vice President of Manufacturing. He received a Bachelor of Science Degree in Civil Engineering and a Masters of Business Administration from California State Polytechnic University. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EXOPACK HOLDING CORP. Date: February 27, 2009 By: /s/ Jack E. Knott Name: Jack E. Knott Title: Chief Executive Officer
